Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES FIRST QUARTER RESULTS; 2011 first-quarter net income improves 5.2% Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 5.2% increase in net income to $4.1 million, or 19 cents per diluted share, for the first quarter ended March 31, 2011, from $3.9 million, or 18 cents per diluted share, for the first quarter of 2010. Operating revenue, consisting of revenue from truckload and logistics operations, increased to $137.9 million in the first quarter of 2011 from $125.8 million in the 2010 quarter. Operating revenue, net of fuel surcharges,increased 3.7%to $112.5 million in the 2011 quarter from $108.5 million in the 2010 quarter.Fuel surcharge revenue increased to $25.4 million for the first quarter of 2011 from $17.3 million in the 2010 quarter, due to significantly higher fuel prices. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, improved to 93.2% for the first quarter of 2011 from 93.5% for the first quarter of 2010. Chairman and Chief Executive Officer Randolph L. Marten said, “We are encouraged by our continued solid results.This quarter marks our fourth consecutive quarter of year-over-year increased profitability. “Our transformation into a multi-faceted business model focused on growing our logistics business and expanding our regional operations throughout the country, along with our fuel efficiency and cost control measures, continue to drive our profitability.Our logistics revenue, net of intermodal fuel surcharges, grew by $2.9 million in this year’s first quarter over the 2010 quarter.Our regional operations continue to thrive, contributing to an 8.6% increase in our average truckload revenue, net of fuel surcharges, per tractor per week, over last year’s first quarter.We have increased our regional operations to 57.1% of our truckload fleet as of March 31, 2011, from 30.4% as of a year earlier. “We have achieved these increased profits while investing in our future and paying down debt.This quarter-end marks the third consecutive quarter where we have increased our total number of tractors in service.It also marks the first quarter-end without long-term debt since we became a public company in 1986.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities - Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Checks issued in excess of cash balances $
